Citation Nr: 1439633	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.

5.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of service connection for atrial fibrillation and transient ischemic attacks (TIAs).

8.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity.

9.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION


The Veteran served on active duty from April 1957 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.



FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to herbicide agents, such as Agent Orange, during his service in Thailand.

2.  Ischemic heart disease is not etiologically related to service.

3.  Peripheral neuropathy of the right or left upper extremity is not etiologically related to service.

4.  The RO denied service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities, most recently in an April 2011 rating decision.  After proper notification, the Veteran did not file a notice of disagreement with respect to that decision. 

5.  Evidence received since the April 2011 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The April 2011 RO decision, which denied the Veteran's claims of service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  The criteria for reopening the claims of service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen, the VCAA notice requires information regarding the evidence and information necessary to reopen a claim and the evidence and information necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in December 2011 for all the claims on appeal.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim), of Kent v. Nicholson, 20 Vet. App. 1 (2006) (evidence necessary to reopen a claim and the evidence necessary to establish the underlying claim for the benefit sought); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has attempted to obtain service treatment records, however they were determined to be unavailable.  Service personnel records, VA records, and private medical records have been obtained. 

The Veteran has not been afforded a VA examination to address the etiology of the claimed ischemic heart disease and peripheral neuropathy of the upper extremities, because the case turns on whether or not the Veteran was exposed to Agent Orange in service, which is not a medical question.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has undertaken development to attempt to confirm the Veteran's exposure to Agent Orange.

VA examinations regarding the prostate cancer, diabetes mellitus, hypertension, atrial fibrillation/TIA, and peripheral neuropathy of the lower extremities issues are not required because the Veteran has not submitted new and material evidence to reopen the claims for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.

II. Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as coronary artery disease, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including ischemic heart disease and acute and subacute peripheral neuropathy, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Moreover, VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the U.S. Army and Joint Services Records Research Center (JSRRC). 

In addition, the Memorandum for the Record that accompanied the Fast Letter reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  Further, the Memorandum provides that if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND. Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis. M21-1MR Part IV.ii.2.C.10.q.

Analysis

The Veteran contends that service connection is warranted for ischemic heart disease, based on the theory of exposure to herbicide agents, such as Agent Orange, in service.  He maintains that he was exposed to Agent Orange while he was stationed in Thailand during the Vietnam War and that ischemic heart disease should be presumptively service connected as a disease associated with exposure to herbicide agents.  Neither the Veteran nor his representative has set forth any other theory of entitlement.  

Under 38 CFR §3.309(e), ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  For purposes of service connection under 38 CFR §3.309(e), the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify with the generally accepted medical definitions of ischemic heart disease.  

While acute and subacute peripheral neuropathy are also presumptive diseases based on Agent Orange exposure, Note 2 to 38 CFR §3.309(e) indicates that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The Veteran's peripheral neuropathy of the upper extremities was first noted in 2004 and has been medically associated with his diabetes mellitus according to the evidence.  

The Veteran's contention is that he has peripheral neuropathy of the upper extremities that is secondary to diabetes mellitus, which he believes is also related to Agent Orange exposure in service; as noted below, the previously denied claim for service connection for diabetes mellitus has not been reopened.  Thus, service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus is not warranted.  38 C.F.R. § 3.310.

A February 2002 echocardiogram was interpreted as normal.  In March 2005, the Veteran was hospitalized for chest pains, which were noted as unlikely to be cardiac in origin.  An April 2005 myocardial perfusion study found no evidence of reversible ischemia or infarction.  A March 2008 private treatment record listed coronary artery disease by history; there was no indication of the basis for such diagnosis.  A March 2010 chest x-ray showed no acute cardiopulmonary process.

Thus, the medical evidence does not definitively show that the Veteran has ischemic heart disease.  Even if he does, the sole theory of service connection raised by the Veteran and the record is based on exposure to Agent Orange.

As to whether the Veteran was exposed to herbicide agents during service, his service personnel records do not show that he served in the Republic of Vietnam during the Vietnam War.  Therefore, exposure to herbicide agents is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  Consequently, service connection is not warranted for ischemic heart disease on a presumptive basis for diseases associated with exposure to certain herbicide agents due to service in Vietnam.  See 38 C.F.R. § 3.309(e).

The Veteran's service personnel records document that he had service in Thailand during the Vietnam War.  Specifically, he served as an Electrical Power Prod Technician at the 1980 Communication Squadron, Takhli RTAFB from September 1969 to November 1969 and at the 56 CES Nakhon Phanom RTAFB from November 1969 to September 1970. 

This evidence at least raises the possibility that the Veteran was exposed to herbicide agents given the information regarding the circumstances of service in Thailand set forth above.

The service records do not expressly show that the Veteran was exposed to herbicide agents during his Thailand service.  In December 2010, a response from the Defense Personnel Records Information Retrieval System (DPRIS) stated that it they could not document or verify that the Veteran was exposed to herbicides while serving at Nakhon Phanom RTAFB.  Additionally, in October 2012, the RO's JSRRC Coordinator found that there was no evidence that the Veteran served as a security policeman, security patrol dog handler, a member of security police squadron, or otherwise served near the air base perimeter.  It was noted that "based on these facts we cannot confirm the Veteran's exposure to Agent Orange and any further attempts to prove this are considered futile." 

Therefore, the Board finds that exposure to herbicide agents is not shown by official military sources and any further development in this regard has been exhausted.

Based on the May 2010 C&P Bulletin and M21-1MR, the Board will consider whether herbicide exposure may be established on a "direct/facts-found basis."  The relevant portion of the Project CHECO report pertains to perimeter duty at RTAFBs.  The Veteran's service personnel records do not show that he was a security policeman, security dog handler or member of the security police squadron.  Rather, the records document his military occupational specialty (MOS) as electrical power prod technician.  There is no indication that his MOS was other than this and the Veteran has not indicated that he served in the capacity of a policeman or similar MOS. 

The Veteran contends that Agent Orange was sprayed on the flight line at Nakhon Phanom RTAFB; that his duties required him to work on base flight line emergency generators and the instrument landing systems at the north end of the runway and at the south end of the runway, and that this area was "across the perimeter road;" that security police would watch over his unit as they worked; and that there was no vegetation growing on the base.  He has also submitted photographs of the base which he characterizes as showing a lack of vegetation attributable to the use of herbicides.

The Veteran's report of his duties at Nakhon Phanom RTAFB does not provide a basis to conclude that he had perimeter duty as contemplated by M21-1MR Part IV.ii.2.C.10.q. as he has provided no supporting evidence that his duties involved perimeter duty.  His characterization of working "across the perimeter road" cannot serve to establish such duty, particularly in light of the JSRRC Coordinator's conclusion that there was no evidence to support a finding of perimeter duty.  Consequently, the Board finds that exposure to herbicide agents is not shown on a "direct/facts-found basis" based on the information in Project CHECO, the May 2010 C&P Bulletin, and M21-1MR.

The Board further finds that the Veteran is not competent to report that he was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Veteran has provided no indication that he is competent to identify or distinguish these herbicides and the Board does not find the Veteran's statements credible given the information from the Memorandum and DOD that tactical herbicides such as Agent Orange were not used or stored in Thailand other than possibly during a much earlier period.

To the extent the Veteran's statements regarding exposure to herbicide agents are not competent, the Board accords them no evidentiary value.  To the extent the statements are not credible, the Board accords them little evidentiary value.  In light of the evidence of record, the Board does not find an approximate balance of positive and negative evidence showing that the Veteran was exposed to herbicide agents during service.  Instead, the preponderance of the evidence is against in-service exposure.  Therefore, service connection is not warranted for ischemic heart disease on a presumptive basis for diseases associated with exposure to certain herbicide agents due to a lack of such exposure.  See 38 C.F.R. § 3.309(e).

Lastly, service connection is not warranted for ischemic heart disease or peripheral neuropathy of the upper extremities on a direct basis or for coronary artery disease on the basis of the chronic disease presumption.  The evidence shows that heart disease, if present, was not shown for more than 20 years after service, and that peripheral neuropathy of the upper extremities was not shown until 2004, more than 25 years after service.  The evidence does not suggest that coronary artery disease manifested during service or within one year of separation from service.  Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease or event to which his ischemic heart disease could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted and service connection must be denied.  See 38 U.S.C.A. § 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In sum, the Board concludes that service connection is not warranted for ischemic heart disease, because the preponderance of the evidence establishes that the Veteran was not exposed to herbicide agents during service, that he did not develop the disease until more than one year following his discharge from service, and that the disease is not otherwise related to service.  Service connection is not warranted for peripheral neuropathy of the upper extremities because it is shown to be secondary to diabetes mellitus, for which service connection has not been granted.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III. Previously Denied Claims

The Veteran's claims of entitlement to service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities were initially denied in a June 2009 rating decision.  The Veteran did not file a notice of disagreement with that rating decision.  In November 2010 he attempted to reopen the claims.  In an April 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the claims.  The Veteran was informed of the decision, and he did not file a notice of disagreement.  Additionally, new and material evidence was not received within the time period in which to appeal.  See 38 C.F.R. § 3.156(b).  The April 2011 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2011 rating decision consisted of the Veteran's service personnel records; private and VA treatment records showing diagnoses of prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities; the May 2010 C&P Bulletin on herbicide use in Thailand during the Vietnam era; a JSRRC memorandum dated in December 2010; and a detailed written statement dated in November 2010 from the Veteran setting out his duties in Thailand.

Evidence relating to the claims for service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities received since the April 2011 rating decision that is new consists of photographs of the Nakhon Phanom RTAFB submitted by the Veteran; an additional JSRRC memorandum dated in October 2012; additional VA treatment records; and additional written statements from the Veteran.

The written statements from the Veteran are essentially cumulative of the statement previously of record.  The photographs, the JSRRC memorandum, and the additional medical evidence do not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  The evidence added to the record following the April 2011 rating decision does not contain evidence showing that the Veteran was exposed to Agent Orange during service.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  The record still lacks sufficient evidence demonstrating that the Veteran was exposed to Agent Orange in service.  

Accordingly, the Board finds that the evidence received subsequent to April 2011 is not new and material and does not serve to reopen the Veteran's claims of service connection for prostate cancer, diabetes mellitus, hypertension, atrial fibrillation with TIAs, and peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

New and material evidence has not been received to reopen a claim of service connection for prostate cancer.

New and material evidence has not been received to reopen a claim of service connection for diabetes mellitus.

New and material evidence has not been received to reopen a claim of service connection for hypertension.

New and material evidence has not been received to reopen a claim of service connection for atrial fibrillation and TIAs.

New and material evidence has not been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity.

New and material evidence has not been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


